UNITED STATES DISTRICT COURT
                                                                                                  FILED
                               FOR THE DISTRICT OF COLUMBIA                                       ~£P L 0 2010
                                                                                         Clerk, U.S. District & Bankruptcy
                                                                                        Courts for the District of Columbia
David Ezell Simpson,                          )
                                              )
               Petitioner,                    )
                                              )
       v.                                     )
                                              )
                                                       Civil Action No.        10 1589
Judith Simon Garrett et aI.,                  )
                                              )
                Respondents.                  )


                                  MEMORANDUM OPINION

       This matter, brought pro se, is before the Court on its initial review of the petition for a

writ of mandamus and application to proceed in forma pauperis. The Court will grant the

application to proceed in forma pauperis and dismiss the case for lack of jurisdiction.

       Petitioner is a federal prisoner confined at a state or local facility in Raleigh, North

Carolina, awaiting trial on state charges. He seeks issuance of a writ of mandamus to compel his

"immediate return to federal custody." Pet. at 14. Because this claim is properly pursued by

applying for a writ of habeas corpus, mandamus relief is not available. See Muhammad v. Close,

540 U.S. 749, 750 (2004) ("Challenges to the validity of any confinement or to particulars

affecting its duration are the province of habeas corpus[.]") (citation omitted); Chatman-Bey v.

Thornburgh, 864 F.2d 804, 806 (D.C. Cir. 1988) (where "habeas is an available and potentially

efficacious remedy, it is clear beyond reasonable dispute that mandamus will not appropriately

lie"). Moreover, only the Court having jurisdiction over petitioner's immediate custodian,

namely, the United States District Court for the Eastern District of North Carolina, may entertain

the habeas claim. See Rooney v. Sec y ofArmy, 405 F.3d 1029, 1032 (D.C. Cir. 2005) (habeas




                                                                                                                   3
"jurisdiction is proper only in the district in which the immediate, not the ultimate, custodian is

located.") (internal citations and quotation marks omitted); Simpson v. Dep 't ofJustice, Civ.

Action No. 10-0920 (Transfer Order, June 4, 2010)

civil action). A separate Order of dismissava"'~J.,,"



                                                     d States District Judge
Date: Septembel!!-, 2010




                                                 2